Citation Nr: 0111914	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to an effective date earlier than March 21, 1996, 
for the grant of a total disability rating on the basis of 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1969.


FINDINGS OF FACT

1.  Prior to March 21, 1996, the veteran's only service-
connected disability was bipolar disorder, which was assigned 
a 70 percent disability rating.

2.  The earliest medical evidence of unemployability due to 
bipolar disorder was received by the RO on February 27, 1995.


CONCLUSION OF LAW

The criteria for an effective date of February 27, 1995 for 
the grant of a 100 percent schedular rating predicated upon 
individual unemployability due to bipolar disorder have been 
met.  38 U.S.C.A. §§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2000); 38 C.F.R. § 4.16(c) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
October 1999 statement of the case and June 2000 supplemental 
statement of the case, the RO notified the veteran and his 
representative of the requirements to substantiate his claim.  
In addition, because resolution of the issue on appeal 
depends on evidence already of record, the Board finds no 
reasonable basis for providing the veteran further assistance 
in obtaining additional evidence to support his claim.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran filed an initial claim for service connection in 
January 1990.  The RO denied service connection for various 
claimed disabilities and the veteran perfected an appeal of 
the denial for a psychiatric disability to the Board of 
Veterans' Appeals (Board).  In August 1994, the Board 
remanded the appeal to the RO for further development.  By 
letter of February 1995, the veteran inquired about the 
status of his service connection claim and submitted a new 
claim for nonservice-connected pension benefits, stating that 
he had been "unable to hold down a job" and that "my 
future looks very bleak."

Service connection for bipolar disorder was subsequently 
granted by rating decision of September 1995.  A disability 
rating of 50 percent was assigned, effective in January 1990, 
representing the date the veteran's original claim for 
service connection was received.  In the same decision, the 
RO explicitly denied the claim for pension, finding that the 
veteran was not permanently and totally disabled for pension 
purposes.  The veteran expressed disagreement with the level 
of the rating assigned to bipolar disorder, but did not 
challenge the pension claim.  After review of the matter, the 
RO increased the rating to 70 percent in February 1996, also 
effective as of January 1990.  Following notice of the 
increased rating, the veteran filed a formal application for 
increased compensation based upon unemployability in March 
1996.  The RO granted this benefit in a July 1999 decision, 
effective March 21, 1996, the date the formal application was 
received.  The veteran contends that an earlier effective 
date for the award of the total disability rating is 
warranted.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  In general, the effective date of an award 
based on a claim for benefits is based on the filing of a 
claim for such benefits.  38 U.S.C.A. § 5110(a); see Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  The effective date for an 
award of increased disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim for 
increase was received within one year from such date, 
otherwise, the effective date will be the date the claim was 
received.  38 C.F.R. § 3.400(o) (2000).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  Once 
a formal claim for compensation has been allowed, receipt of 
a report reflecting a VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  For 
example, the date of outpatient treatment or hospital 
examination or date of admission to a VA hospital may be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) (holding VA medical examination report 
constituted an informal claim for total disability based on 
individual unemployability).  Similarly, the date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized, when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157(b)(1).

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, VA 
is required to apply all relevant law in adjudicating the 
claim even though not raised by the appellant.  Shockley v. 
West, 11 Vet. App. 208, 214 (1998) (citing EF v. Derwinski, 
supra); see also Collier v. Derwinski, 2 Vet. App. 247, 251 
(1992) (holding that although the appellant had not filed the 
specific form asking for individual unemployability, an 
informal claim had been raised because he had continually 
stated he was unable to work due to his service-connected 
mental disorder); Akles v. Derwinski, 1 Vet. App. 118, 121 
(1991) (holding that VA was obliged to infer a claim for 
special monthly compensation where it "may be applicable and 
the veteran does not place his eligibility at issue").  
Where such a review of the record reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate that issue or, if appropriate, to 
remand the issue to the RO for development and adjudication.  
Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see generally 
Servello, supra. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.    

When an RO is considering a rating increase for a claimant 
whose schedular rating meets the minimum criteria for a total 
rating based on individual unemployability and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a total disability rating based 
on individual unemployability.  That is, where those two 
criteria are satisfied, a plausible total disability rating 
based on individual unemployability claim is included in 
every rating-increase claim, and VA would be required to 
adjudicate that rating based on the individual 
unemployability claim.  Norris v. West, 12 Vet. App. 413, 421 
(1999).  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) 
(holding that a claim for unemployability compensation was an 
application for increased compensation within the meaning of 
38 U.S.C.A. § 5110(b)(2)); Bell v. Derwinski, 2 Vet. App. 
611, 613 (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).   

According to the VA Rating Schedule in effect in 1995, a 
total disability rating for compensation based on individual 
unemployability is assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more.  38 C.F.R. § 4.16(a) (1995).  However, 38 C.F.R. 
§ 4.16(a) is not for application in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1995).  In such cases, the mental disorder shall be assigned 
a 100 percent schedular evaluation under the appropriate 
diagnostic code. Id.  The Board emphasizes that 38 C.F.R. 
§ 4.16(c) was in effect in 1995 and in February 1996 when the 
RO raised the veteran's bipolar disorder rating to 
70 percent, though it was later repealed effective November 
7, 1996.  See 61 Fed. Reg. 52,695, 52,700 (Oct. 8, 1996) 
(codified at 38 C.F.R. pt. 4).  Therefore, the RO should have 
considered the application of 
38 C.F.R. § 4.16(c) in an adjudication of unemployability at 
that time.

A review of the evidence in this case, including the written 
contentions of the veteran, as well as the medical evidence 
of record, convinces the Board that the veteran was indeed 
rendered unemployable by his bipolar disorder at least as 
early as February 1995.  As of that date, the veteran's only 
compensable service-connected disability, bipolar disorder, 
is evaluated as 70 percent disabling.  A statement received 
on February 27, 1995 from the veteran's VA fee-basis 
therapist, who identified herself as having a Masters Degree 
in Social Work, indicates that she deemed him "unemployable 
at this period of time."  This statement represents an 
informal claim for a total disability rating based on 
individual unemployability, which should have been considered 
in the September 1995 and February 1996 decisions.  Moreover, 
February 1995 statement constitutes the first medical 
evidence demonstrating the veteran's unemployability due to 
service-connected disability.  Supporting this opinion is a 
June 1995 report of a VA social and industrial survey, in 
which a VA social worker opined that the veteran was unable 
to function on his own and recommended that he be placed in 
foster care if his primary relationship with a woman 
described as essentially his caretaker were to end.  Thus, 
the evidence of record demonstrates clear unemployability due 
to bipolar disorder as of 1995.  

Therefore, pursuant to 38 C.F.R. § 4.16(c), the Board finds 
that the evidence supports a grant of a 100 percent schedular 
rating predicated upon individual unemployability due to 
bipolar disorder as of February 27, 1995.  The Board notes 
that application of 38 C.F.R. § 4.16(a), which was in effect 
in 1995 and remains in effect today, would support the 
continuing finding of a total disability rating on the basis 
of individual unemployability following the repeal of 
38 C.F.R. § 4.16(c).   


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, an effective date of February 27, 1995, is 
granted for the award of a 100 percent disability rating for 
bipolar disorder.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

